                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LIQIANG WEI,                                        Case No. 18-cv-04761-HSG
                                   8                    Plaintiff,                           ORDER DISMISSING CASE
                                                                                             WITHOUT PREJUDICE
                                   9             v.

                                  10     PETER MICHELSON, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On January 2, 2019, the Court dismissed the complaint filed by Plaintiff Liqiang Wei with

                                  14   leave to amend his section 1981 claims. Dkt. No. 35. The Court permitted Plaintiff to file an

                                  15   amended complaint within 21 days of the dismissal. Id. at 4. The Court made clear in its order

                                  16   that failure to adhere to this deadline would result in the dismissal of this action without prejudice.

                                  17   Id. Because Plaintiff did not submit an amended complaint, this action is dismissed without

                                  18   prejudice. The Clerk is directed to close the case.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 1/24/2019

                                  21                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
